    Case 18-33967-sgj11 Doc 2841 Filed 07/16/20                     Entered 07/16/20 14:15:07              Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.




 Signed July 16, 2020
______________________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

                                                              §
         In re:                                               §     Chapter 11
                                                              §
         Senior Care Centers, LLC, et al.,1                   §     Case No. 18-33967 (BJH)
                                                              §
                   Reorganized Debtors.                       §     (Jointly Administered)
                                                              §

                   STIPULATION AND AGREED ORDER APPROVING APPLICATION
                  FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE
                       CLAIM OF BERKADIA COMMERCIAL MORTGAGE LLC

                  This stipulation and agreed order (this “Stipulation and Agreed Order”) is entered into

     by and between the Reorganized Debtors and Berkadia Commercial Mortgage LLC (“Berkadia”,

     and together with the Reorganized Debtors, collectively, the “Parties”).




     1
        The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
     Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
     https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street, Suite
     1050, Dallas, Texas 75201.



     74083339.1
Case 18-33967-sgj11 Doc 2841 Filed 07/16/20                       Entered 07/16/20 14:15:07             Page 2 of 5




                                             STIPULATED FACTS

           A.       On December 4, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

commencing cases for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).2

           B.       Prior to the Petition Date, the Debtors and Annaly entered into that Master Lease

Agreement between Annaly3 and PM Management – Portfolio VI NC, LLC, dated May 11, 2016

(the “Annaly Master Lease”). Under the Annaly Master Lease, the Debtors leased certain real

property and improvements, comprising five skilled nursing facilities in Texas (the “Annaly

Facilities”).

           C.       Berkadia Commercial Mortgage LLC (“Berkadia”) and Annaly are parties to

certain loans secured by the Annaly Facilities. Such loans are insured by the U.S. Department of

Housing and Urban Development (“HUD”).

           D.       The Reorganized Debtors and Berkadia are parties to a number of documents

including regulatory agreements and operating agreements (collectively, the “Berkadia

Documents”). Pursuant to the Berkadia Documents, Berkadia has a security interest in, among

other things, accounts receivable generated at the Annaly Facilities.

           E.       On October 4, 2019, the Court entered the Memorandum Opinion and Order

Granting Debtors’ Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to Assume

Unexpired Real Property Leases, and (III) Establishing and Authorizing the Debtors to Pay

Attendant Cure Amounts [Docket No. 1983] (the “Assumption Order”). Pursuant to the

Assumption Order, the Debtors assumed the Annaly Master Lease.




2
    Certain additional Reorganized Debtors filed voluntary petitions for relief on January 21, 2019 and May 20, 2019.
3
 CHI Javelin LLC, CHI Javelin Winters Park LLC, CHI Javelin Denison LLC, CHI Javelin Frisco LLC, CHI Javelin
Allen LLC, and CHI Javelin Vista Ridge LLC.

                                                           2
74083339.1
Case 18-33967-sgj11 Doc 2841 Filed 07/16/20           Entered 07/16/20 14:15:07        Page 3 of 5




         F.    On October 25, 2019, the Debtors filed the Notice of Filing of Solicitation Version

of Disclosure Statement for the Third Amended Joint Plan of Reorganization Under Chapter 11 of

the Bankruptcy Code [Docket No. 2094] (the “Solicitation Notice”). Attached to the Solicitation

Notice as Exhibit A, was the solicitation version of the Third Amended Joint Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code (as may be further amended, modified,

and/or supplemented, the “Plan”). On December 13, 2019, the Court entered the Findings of Fact,

Conclusions of Law, and Order Confirming Third Amended Joint Plan of Reorganization Under

Chapter 11 of the Bankruptcy Code [Docket No. 2376] (the “Confirmation Order”).

         G.    On March 27, 2020 (the “Effective Date”), all conditions to the occurrence of the

Effective Date set forth in the Plan and Confirmation Order were satisfied or waived in accordance

therewith, and the Effective Date of the Plan occurred. On March 30, 2020, the Notice of (I) Entry

of Findings of Fact, Conclusions of Law, and Order Confirming Third Amended Joint Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code, (II) Occurrence of the Effective Date,

and (III) Bar Date Notice for Rejection Damages Claims, Administrative Claims and Professional

Fee Claims [Docket No. 2659] (the “Effective Date Notice”) was filed.

         H.    On April 29, 2020, Berkadia filed the Application for Allowance and Payment of

Administrative Expense Claim of Berkadia Commercial Mortgage LLC [Docket No. 2705] (the

“Application”). The Berkadia Application asserted an administrative expense claim for

$176,550.25 against the Debtors for Berkadia’s attorneys’ fees during the Chapter 11 Cases.

         I.    The Parties have resolved their pending disputes, all as set forth below.




                                                 3
74083339.1
Case 18-33967-sgj11 Doc 2841 Filed 07/16/20           Entered 07/16/20 14:15:07        Page 4 of 5




                                         STIPULATION

NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, THE PARTIES
HEREBY AGREE AND STIPULATE, AND IT IS ORDERED AS FOLLOWS:

         1.    The foregoing recitals are incorporated herein by reference as if set forth in full

herein and are made an express part of this Stipulation and Agreed Order.

         2.    In full satisfaction of the Application, the Reorganized Debtors shall: (i) pay

Berkadia $66,206.34 (the “Settlement Amount”) no later than July 10, 2020 in relation to the

Application.

         3.    Berkadia hereby agrees that it waives its right to assert any Event of Default (as

defined in the Berkadia Documents) with respect to:

               a.       any amounts for attorneys’ fees and expenses contained in the Application;
                        and

               b.       any amounts for attorneys’ fees and expenses incurred after the Effective
                        Date in connection with the Application.

         4.    Effective as of the entry of this Stipulation and Agreed Order, Berkadia hereby

withdraws the Application.

         5.    The Parties’ rights and obligations under this Stipulation and Agreed Order are

conditioned upon this Stipulation and Agreed Order becoming a final order within the meaning of

the Bankruptcy Rules.

         6.    This Stipulation and Agreed Order shall be binding upon, and shall inure to the

benefit of each of the Debtors, the Reorganized Debtors, and Berkadia, and all their respective

agents, employees, representatives, assigns, successors in interest, and attorneys.

         7.    This Stipulation and Agreed Order may be executed in multiple counterparts. The

Parties agree that their respective signatures will be effective and a counterpart containing an

electronic copy of the signature page shall have the same force and effect as an original.


                                                 4
74083339.1
Case 18-33967-sgj11 Doc 2841 Filed 07/16/20             Entered 07/16/20 14:15:07          Page 5 of 5




         8.     Notwithstanding any Bankruptcy Rule or Local Rule to the contrary, this Order

shall be immediately effective and enforceable upon its entry

         9.     This Court shall retain jurisdiction over any and all matters arising from the

interpretation, implementation, or enforcement of this Order.

                                        # # # End of Order # # #

Order submitted by:

 POLSINELLI PC                                          KILPATRICK TOWNSEND &
                                                        STOCKTON LLP

 /s/      Liz Boydston                                  /s/      James H. Pulliam
 Liz Boydston                                           James H. Pulliam (Admitted Pro Hac Vice)
 State Bar No. 24053684                                 214 North Tryon Street, Suite 2400
 2950 N. Harwood, Suite 2100                            Charlotte, North Carolina 28202-2381
 Dallas, Texas 75201                                    Telephone: (704) 338-5288
 Telephone: (214) 397-0030                              Facsimile: (704) 371-8311
 Facsimile: (214) 397-0033                              jpulliam@kilpatricktownsend.com
 lboydston@polsinelli.com

 -and-

 Jeremy R. Johnson (Admitted Pro Hac Vice)
 Stephen J. Astringer (Admitted Pro Hac Vice)
 600 3rd Avenue, 42nd Floor
 New York, New York 10016
 Telephone: (212) 684-0199
 Facsimile: (212) 684-0197
 jeremy.johnson@polsinelli.com
 sastringer@polsinelli.com

 Counsel to the Reorganized Debtors                     Counsel to Berkadia




                                                   5
74083339.1
